DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-17 and 20-24 are currently pending.

Response to Amendment
Amendments submitted 10-04-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-15, 22, and 24 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “above the ground surface”. The language as stated does not distinctly define what is meant by “above the ground surface” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “above the ground surface” will be interpreted as a “curb, loading dock/ramp or equivalent, or infrastructure where overhead clearance is cause for attention”.

Claims 16-17, 20-21, and 23 are rejected due to dependency upon a rejected claim.

Intended Use
At least claim 13, 22, and 24 contain statements of intended use such as: “can be made for”.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 20090184480 A1) and Myggen (US 20140095023 A1).

Regarding claim 13, Larsson discloses, an interface to receive data that indicate a target height above a ground surface of the at least one part of the utility vehicle at the predetermined location, wherein the utility vehicle has a position determination device and a height adjustment device to determine a position of the utility vehicle and to change a height above the ground surface of the at least one part of the utility vehicle above a ground surface; a control unit, which is coupled to the position determination device and to the height adjustment device, and is configured, based on a determined position, to prompt the height adjustment device of the utility vehicle to adjust the height above the ground surface of the at least one part of the utility vehicle to the target height above the ground surface (Larsson: [ABS] In a method of operating a vehicle system for automatically adjusting the chassis height of a vehicle, height adjusting devices are operated for adjusting the chassis height in relation to one or more axles of the vehicle from a first height level to second height level. The operation of height adjusting devices is controlled by positioning identification devices so as to move the chassis from the first to the second height level in response to receiving from the position identification devices an indication to the effect that the vehicle is approaching or has arrived at one of a plurality of predetermined positions and/or positions fulfilling predetermined criteria. The predetermined positions may be defined by wireless position indicators to be detected by a position detector installed in the vehicle. The position identification devices can include a global navigation system; [0004] The chassis height of vehicles, in particular lorries, is often changed depending on the location of the vehicle. If for example the lorry is to be loaded or unloaded with goods, the chassis height is lowered or raised to the specific height corresponding to the height of the loading platform, and when the vehicle leaves the loading area, the chassis height is raised or lowered again to resume the proper driving height. If the vehicle later enters the motorway the chassis height must preferably be lowered in order to decrease the air resistance and thus decrease the fuel consumption. In such cases it will be less time consuming for the driver, if the chassis can be adjusted automatically based on the location of the vehicle, such that the chassis for example is adjusted to the height of the loading platform just before the vehicle enters the platform, or such that the chassis is lowered automatically when the vehicle enters the motorway in order to save fuel; [0018] The system may further comprise means for measuring the distance between the lowest part of the chassis and the ground, such that the chassis automatically can be raised in case the vehicle enters unforeseen areas or conditions, such as roads with very soft surface where the wheels dig into the ground; [Claim 1] A method of operating a vehicle system for automatically adjusting the chassis height (H) of a vehicle (1), the method comprising: operating height adjusting devices (5) for adjusting the chassis height (H) in relation to one or more axles of the vehicle (1) from a first height level to second height level, characterised in the operation of height adjusting devices (5) is controlled by positioning and/or condition identification means (10, 11) so as to move the chassis (2) from said first to said second height level in response to receiving from the position identification means (10, 11) an indication to the effect that the vehicle (1) is approaching or has arrived at one of a plurality of predetermined positions (9) and/or positions fulfilling predetermined criteria.); and a sensor unit coupled to the control unit and having at least one of the following: a radar, a laser scanner, a wireless transmission device, a mobile radio module, a differential or global positioning system, a camera and a further location system (Larsson: [0016] the position identification means comprises a global navigation system (GPS, Global Positioning System) which may communicate with a receiver installed in the vehicle; [0021] The control device may comprise a wireless receiver for communicating with a transmitter/receiver positioned in other vehicles and/or stationary units; [0037] As an example the control device may receive signals from other kinds of external or internal signal sources than those described, such as video cameras, radar systems etc.); wherein the control unit is configured to determine a relative position based on of data from the sensor unit (Larsson: [ABS] In a method of operating a vehicle system for automatically adjusting the chassis height of a vehicle, height adjusting devices are operated for adjusting the chassis height in relation to one or more axles of the vehicle from a first height level to second height level. The operation of height adjusting devices is controlled by positioning identification devices so as to move the chassis from the first to the second height level in response to receiving from the position identification devices an indication to the effect that the vehicle is approaching or has arrived at one of a plurality of predetermined positions and/or positions fulfilling predetermined criteria. The predetermined positions may be defined by wireless position indicators to be detected by a position detector installed in the vehicle. The position identification devices can include a global navigation system; [0004] The chassis height of vehicles, in particular lorries, is often changed depending on the location of the vehicle. If for example the lorry is to be loaded or unloaded with goods, the chassis height is lowered or raised to the specific height corresponding to the height of the loading platform, and when the vehicle leaves the loading area, the chassis height is raised or lowered again to resume the proper driving height. If the vehicle later enters the motorway the chassis height must preferably be lowered in order to decrease the air resistance and thus decrease the fuel consumption. In such cases it will be less time consuming for the driver, if the chassis can be adjusted automatically based on the location of the vehicle, such that the chassis for example is adjusted to the height of the loading platform just before the vehicle enters the platform, or such that the chassis is lowered automatically when the vehicle enters the motorway in order to save fuel; [0018] The system may further comprise means for measuring the distance between the lowest part of the chassis and the ground, such that the chassis automatically can be raised in case the vehicle enters unforeseen areas or conditions, such as roads with very soft surface where the wheels dig into the ground; [Claim] A method of operating a vehicle system for automatically adjusting the chassis height (H) of a vehicle (1), the method comprising: operating height adjusting devices (5) for adjusting the chassis height (H) in relation to one or more axles of the vehicle (1) from a first height level to second height level, characterised in the operation of height adjusting devices (5) is controlled by positioning and/or condition identification means (10, 11) so as to move the chassis (2) from said first to said second height level in response to receiving from the position identification means (10, 11) an indication to the effect that the vehicle (1) is approaching or has arrived at one of a plurality of predetermined positions (9) and/or positions fulfilling predetermined criteria.), wherein the control unit is configured, based on the sensor data from the sensor unit, to acquire a reference point in surroundings of the utility vehicle and to determine a position of the utility vehicle in relation to the reference point (Larsson: [0004] The chassis height of vehicles, in particular lorries, is often changed depending on the location of the vehicle. If for example the lorry is to be loaded or unloaded with goods, the chassis height is lowered or raised to the specific height corresponding to the height of the loading platform, and when the vehicle leaves the loading area, the chassis height is raised or lowered again to resume the proper driving height. If the vehicle later enters the motorway the chassis height must preferably be lowered in order to decrease the air resistance and thus decrease the fuel consumption. In such cases it will be less time consuming for the driver, if the chassis can be adjusted automatically based on the location of the vehicle, such that the chassis for example is adjusted to the height of the loading platform just before the vehicle enters the platform, or such that the chassis is lowered automatically when the vehicle enters the motorway in order to save fuel; [0025] The chassis height may also automatically be controlled by road information based on height limitations, as for example, low bridges, tunnels, construction sites, ferry ramps etc. Also clearance measuring devices, e.g. a device measuring the height of a bridge or the distance from the vehicle roof to a ceiling, can be used for controlling the vehicle height automatically. In this case, the vehicle can be lowered as much as possible in order to avoid, or at least to limit, damages caused be e.g. a low bridge.), and a vertical and/or height position above the ground surface, is determined with reference to a known fixed point, including a structure and/or a marking (Larsson: [0025] The chassis height may also automatically be controlled by road information based on height limitations, as for example, low bridges, tunnels, construction sites, ferry ramps etc. Also clearance measuring devices, e.g. a device measuring the height of a bridge or the distance from the vehicle roof to a ceiling, can be used for controlling the vehicle height automatically. In this case, the vehicle can be lowered as much as possible in order to avoid, or at least to limit, damages caused be e.g. a low bridge.), and wherein the relative position is determined by a rangefinder and/or other sensor (Larsson: [ABS] The operation of height adjusting devices is controlled by positioning identification devices so as to move the chassis from the first to the second height level in response to receiving from the position identification devices…), wherein height adjustments can be made for loading ramps and/or bus stops (Larsson: [0002] The present invention relates to a method of adjusting the chassis height of vehicles, such as lorries with or without trailers, buses and other heavy vehicles, which include height adjusting devices, such as hydraulic or pneumatic suspension systems, for adjusting the chassis height), and wherein the structure includes a bridge and height adjustments are made to account for a maximum height of the utility vehicle when driving the utility vehicle underneath the bridge (Larsson: [0025] The chassis height may also automatically be controlled by road information based on height limitations, as for example, low bridges, tunnels, construction sites, ferry ramps etc. Also clearance measuring devices, e.g. a device measuring the height of a bridge or the distance from the vehicle roof to a ceiling, can be used for controlling the vehicle height automatically. In this case, the vehicle can be lowered as much as possible in order to avoid, or at least to limit, damages caused be e.g. a low bridge.).
Larsson discloses lowering and raising a vehicle height based on location (GPS), which the examiner asserts implicitly encompasses/discloses a horizontal coordinate plane. However, Larsson does not explicitly disclose “a coordinate position in a horizontal plane”.
However, in the same field of endeavor, Myggen discloses, “[0035] FIG. 3 illustrates the basic methodology of the invention...This embodiment is configured to automatically adjust the vehicle ride height each time the vehicle is in a particular location...For example, the user may have a very steep driveway with a sharp change in incline at the driveway entrance or at the garage entrance...By inputting the coordinates for each of these locations into controller 107 and memory 203, the vehicle can be configured to automatically adjust ride height as the car approaches each preset location, thus avoiding potential vehicle damage...Controller 107 can be configured to monitor vehicle speed using sensors 213, thus insuring that regardless of vehicle speed, the ride height will be adjusted prior to reaching each preset location. Controller 107 can also be configured to begin adjusting ride height a preset distance before reaching a preset location, thus insuring that the desired ride height is achieved before the vehicle reaches the preset location”, for the benefit of avoiding potential vehicle/property damage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Larsson to include coordinates of locations taught by Myggen. One of ordinary skill in the art would have been motivated to make this modification in order to avoid potential vehicle/property damage.

REGARDING CLAIM 14, Larsson in view of Myggen remains as applied above to claim 13, and further, Myggen also discloses, the interface is configured to receive the data regarding the target height above the ground surface from a remote database, using a wireless connection, and to store values for the target height above the ground surface together with the position of the predetermined location (Myggen: [0035] FIG. 3 illustrates the basic methodology of the invention in accordance with one embodiment. This embodiment is configured to automatically adjust the vehicle ride height each time the vehicle is in a particular location, the automatic adjustment being based on previously input user data. For example, the user may have a very steep driveway with a sharp change in incline at the driveway entrance or at the garage entrance. Alternately, the user may have to drive over a series of speed bumps every day near their home, work or other location. By inputting the coordinates for each of these locations into controller 107 and memory 203, the vehicle can be configured to automatically adjust ride height as the car approaches each preset location, thus avoiding potential vehicle damage that might otherwise occur if the driver forgot to adequately adjust ride height in a timely manner. Controller 107 can be configured to monitor vehicle speed using sensors 213, thus insuring that regardless of vehicle speed, the ride height will be adjusted prior to reaching each preset location. Controller 107 can also be configured to begin adjusting ride height a preset distance before reaching a preset location, thus insuring that the desired ride height is achieved before the vehicle reaches the preset location).

REGARDING CLAIM 15, Larsson in view of Myggen remains as applied above to claim 13, and further, Myggen also discloses, the control unit is configured to determine an instantaneous distance of the utility vehicle to the predetermined location or an expected duration until the utility vehicle reaches the predetermined location or to query this from the position determination device, and to prompt the height adjustment device to adjust the height above the ground surface when the instantaneous distance or the expected duration until arrival at the predetermined location lies below a threshold value (Myggen: [0035] FIG. 3 illustrates the basic methodology of the invention in accordance with one embodiment. This embodiment is configured to automatically adjust the vehicle ride height each time the vehicle is in a particular location, the automatic adjustment being based on previously input user data. For example, the user may have a very steep driveway with a sharp change in incline at the driveway entrance or at the garage entrance. Alternately, the user may have to drive over a series of speed bumps every day near their home, work or other location. By inputting the coordinates for each of these locations into controller 107 and memory 203, the vehicle can be configured to automatically adjust ride height as the car approaches each preset location, thus avoiding potential vehicle damage that might otherwise occur if the driver forgot to adequately adjust ride height in a timely manner. Controller 107 can be configured to monitor vehicle speed using sensors 213, thus insuring that regardless of vehicle speed, the ride height will be adjusted prior to reaching each preset location. Controller 107 can also be configured to begin adjusting ride height a preset distance before reaching a preset location, thus insuring that the desired ride height is achieved before the vehicle reaches the preset location.).

REGARDING CLAIM 16, Larsson in view of Myggen remains as applied above to claim 13, and further, Larsson also discloses, the control unit is configured to determine a vertical position of the at least one part of the utility vehicle based on data from the position determination device or to query this from the position determination device (Larsson: [ABS] In a method of operating a vehicle system for automatically adjusting the chassis height of a vehicle, height adjusting devices are operated for adjusting the chassis height in relation to one or more axles of the vehicle from a first height level to second height level. The operation of height adjusting devices is controlled by positioning identification devices so as to move the chassis from the first to the second height level in response to receiving from the position identification devices an indication to the effect that the vehicle is approaching or has arrived at one of a plurality of predetermined positions and/or positions fulfilling predetermined criteria. The predetermined positions may be defined by wireless position indicators to be detected by a position detector installed in the vehicle. The position identification devices can include a global navigation system;

[0004] The chassis height of vehicles, in particular lorries, is often changed depending on the location of the vehicle. If for example the lorry is to be loaded or unloaded with goods, the chassis height is lowered or raised to the specific height corresponding to the height of the loading platform, and when the vehicle leaves the loading area, the chassis height is raised or lowered again to resume the proper driving height. If the vehicle later enters the motorway the chassis height must preferably be lowered in order to decrease the air resistance and thus decrease the fuel consumption. In such cases it will be less time consuming for the driver, if the chassis can be adjusted automatically based on the location of the vehicle, such that the chassis for example is adjusted to the height of the loading platform just before the vehicle enters the platform, or such that the chassis is lowered automatically when the vehicle enters the motorway in order to save fuel; [0018] The system may further comprise means for measuring the distance between the lowest part of the chassis and the ground, such that the chassis automatically can be raised in case the vehicle enters unforeseen areas or conditions, such as roads with very soft surface where the wheels dig into the ground; [0025] The chassis height may also automatically be controlled by road information based on height limitations, as for example, low bridges, tunnels, construction sites, ferry ramps etc. Also clearance measuring devices, e.g. a device measuring the height of a bridge or the distance from the vehicle roof to a ceiling, can be used for controlling the vehicle height automatically. In this case, the vehicle can be lowered as much as possible in order to avoid, or at least to limit, damages caused be e.g. a low bridge).

REGARDING CLAIM 17, Larsson in view of Myggen remains as applied above to claim 13, and further, Larsson also discloses, the control unit is configured to determine the position in at least one horizontal coordinate based on data from the position determination device or to query this from the position determination device (Larsson: [ABS] In a method of operating a vehicle system for automatically adjusting the chassis height of a vehicle, height adjusting devices are operated for adjusting the chassis height in relation to one or more axles of the vehicle from a first height level to second height level. The operation of height adjusting devices is controlled by positioning identification devices so as to move the chassis from the first to the second height level in response to receiving from the position identification devices an indication to the effect that the vehicle is approaching or has arrived at one of a plurality of predetermined positions and/or positions fulfilling predetermined criteria. The predetermined positions may be defined by wireless position indicators to be detected by a position detector installed in the vehicle. The position identification devices can include a global navigation system;

[0004] The chassis height of vehicles, in particular lorries, is often changed depending on the location of the vehicle. If for example the lorry is to be loaded or unloaded with goods, the chassis height is lowered or raised to the specific height corresponding to the height of the loading platform, and when the vehicle leaves the loading area, the chassis height is raised or lowered again to resume the proper driving height. If the vehicle later enters the motorway the chassis height must preferably be lowered in order to decrease the air resistance and thus decrease the fuel consumption. In such cases it will be less time consuming for the driver, if the chassis can be adjusted automatically based on the location of the vehicle, such that the chassis for example is adjusted to the height of the loading platform just before the vehicle enters the platform, or such that the chassis is lowered automatically when the vehicle enters the motorway in order to save fuel; [0018] The system may further comprise means for measuring the distance between the lowest part of the chassis and the ground, such that the chassis automatically can be raised in case the vehicle enters unforeseen areas or conditions, such as roads with very soft surface where the wheels dig into the ground; [0025] The chassis height may also automatically be controlled by road information based on height limitations, as for example, low bridges, tunnels, construction sites, ferry ramps etc. Also clearance measuring devices, e.g. a device measuring the height of a bridge or the distance from the vehicle roof to a ceiling, can be used for controlling the vehicle height automatically. In this case, the vehicle can be lowered as much as possible in order to avoid, or at least to limit, damages caused be e.g. a low bridge).

REGARDING CLAIM 20, Larsson in view of Myggen remains as applied above to claim 13, and further, Larsson also discloses, the utility vehicle has at least one dynamic vehicle sensor to determine a speed and/or change of direction of the utility vehicle, and wherein the control unit is configured, based on the sensor data from the at least one dynamic vehicle sensor, to determine at least one change of position in relation to a previously acquired position, so as to allow tracking of a movement path (Larsson: [0016] However, in a presently preferred embodiment the position identification means comprises a global navigation system (GPS, Global Positioning System) which may communicate with a receiver installed in the vehicle, and the operation of the adjusting devices may then be controlled based on the position indication received from the navigation system combined with information about the various positions stored; also see at least [ABS], [0004], [0018]).

REGARDING CLAIM 21, Larsson in view of Myggen remains as applied above to claim 13, and further, Larsson also discloses, the control unit is configured to prompt the height adjustment without interaction with the driver of the utility vehicle, so that the system is implementable in a self-driving utility vehicle (Larsson: [0001] The present invention relates to a system for controlling the height of the chassis on a heavy vehicle, and in particular automatic controlling of the height based on information about i.e. the position of the vehicle).

REGARDING CLAIM 22, limitations and motivations addressed, parallel in scope and spirit to claim 1 above (supra).

REGARDING CLAIM 23, Larsson in view of Myggen remains as applied above to claim 13, and further, Larsson also discloses, 

REGARDING CLAIM 24, limitations and motivations addressed, parallel in scope and spirit to claim 1 above (supra).

Response to Arguments
Applicant’s arguments, see page 7, filed 10-04-2022, with respect to the rejection of claims 13-16 and 21-24 under 35 USC §112(b) (indefinite, OA dated 07-28-2022) have been fully considered and are persuasive.  The rejection (07-28-2022) of claims 13-16 and 21-24 under 35 USC §112(b) (indefinite) has been withdrawn. 

Applicant’s arguments with respect to the rejection of claim 13 (claims 22 and 24 parallel in scope and spirit) have been considered but are moot because the new ground of rejection does not rely on the combined art references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663